Per Curiam,
This is an appeal from an order refusing to open a judgment entered upon confession by an attorney and twice revived by scire facias, in each of which instances, judgment was taken on,two returns of nihil. Notwith*421standing the earnest argument of appellant’s counsel, we are of opinion, that the learned judge proceeded on correct principles of law and equity in passing upon the application, and that his conclusions of fact are so well supported by the evidence that we ought not to disturb them. In view of the clear and satisfactory opinion filed by him, no useful purpose would be subserved by a further discussion by us of the questions of fact and law involved.
The order is affirmed at the costs of the appellant.